The order at Special Term is unanimously affirmed, without costs. Insofar as the additional relief that was sought, namely, that the name of the candidate for leader be placed on the ballot, the application must he denied for failure to confer jurisdiction upon the court by serving necessary parties {Matter of Swan v. Cohen, 286 N. Y. 678; Gassman, Election Law, § 95). On the merits there is insufficient in the record to establish that the petitioner proffered proof of the validity of a sufficient number of signatures. Moreover, examination by this court of the work sheets and summary of the Board of Elections shows prima facie that there are insufficient valid signatures. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.